—In a matrimonial action, defendant appeals from an order of the Supreme Court, Westchester County, dated March 12, 1979, which denied his motion, pursuant to section 775 of the Judiciary Law, to direct his release from the County Jail of Westchester County wherein he was confined for civil contempt. Appeal dismissed as moot, without costs or disbursements, in view of the fact that defendant is no longer being detained under the challenged order continuing his incarceration. Furthermore, we note that the legality of any future incarceration of the defendant which may be sought by the plaintiff is subject to the orderly process of appeal. Hopkins, J. P., Lazer, Cohalan and Martuscello, JJ., concur.